Citation Nr: 1115731	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's wife



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  

In June 2009, the Veteran's wife presented testimony on the Veteran's behalf at a hearing at the Phoenix RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is in the Veteran's claims folder.

In January 2010, the Board remanded the matters for further development.  Pursuant to the remand, an April 2008 private treatment record from Dr. S.C.G. was obtained and the Veteran underwent VA examinations in April 2010.  As will be discussed more thoroughly below, the Board must seek clarification with regard to the VA examinations. 

Accordingly these matters are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







REMAND

1.  Entitlement to service connection for migraine headaches.

The Veteran contends that his headaches are related to a head injury he sustained during service.  The service treatment records contain two records dated in March 1978 that pertain to the head injury.  The first indicated that the Veteran fell while running, tripped, hit his head, and incurred a two inch laceration on the frontal area of his head.  His neurological examination was within normal limits.  The next day, the Veteran reported a one day history of head trauma and complained of one episode of syncope.  The re-examination was normal.  There appears to have been no complaints of headaches as " (-) H.A." was written on the report.  The assessment was post head trauma syndrome.  A March 1980 record documented frontal cephalgia with sinus tenderness.  On his July 1980 separation report of medical history, the Veteran indicated that he had frequent or severe headaches, sinusitis, and a head injury.  There was no discussion or elaboration on any of his notations.  

Regarding the onset of his migraines, the information of record is in conflict.  During a Decision Review Officer (DRO) conference, the Veteran indicated that the onset of his headaches was in 1986 or 1987.  The Veteran was noted to have migraine headaches in a March 2007 VA treatment entry.  During his April 2010 VA examination, the Veteran reported that he was unconscious after the head injury and that his headaches began soon after.  

Following examination, the April 2010 VA examiner opined that the current headaches are less likely as not caused by or a result of the head injury.  The examiner cited that there was no documentation of loss of consciousness or concussion symptoms in the service treatment records.  However, the examiner did not comment on the Veteran's documented in-service report of syncope the day following his head injury.  Because the examiner appears to be basing his conclusion at least in part on the lack of documented evidence of loss of consciousness, the Board concludes that a remand for clarification of this opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

The Veteran claims that he has left and right ankle disabilities that are related to his service.  In January 2010, the Board remanded the matter to obtain an April 2008 private treatment record from Dr. S.C.G. and to afford the Veteran a VA examination.  Following the April 2010 VA examination, the examiner stated in a November 2010 addendum that the bilateral ankle troubles are very likely related to his military service and active duty.  The examiner added "ankle implants in the Navy 1977 and 1980."  

The Board concludes that a remand for clarification of this opinion is necessary.  There is no mention of ankle implants in the Veteran's service treatment records.  Further, the Board is unclear what is meant by ankle implants.  

The service treatment records showed that in November 1979, the Veteran injured his right ankle.  The impression was severe sprain and questionable ligament tear.  Upon further evaluation, there was no evidence of a ligament tear, but the assessment was second degree ankle sprain.  He was placed on a medical hold.  In December 1979, the Veteran's right ankle was noted to be well healed and his cast and crutches were discontinued.  Later that month, he was returned to full duty.  In February 1980, he again complained of a right ankle sprain.  The assessment was slight sprain right ankle.  Also in February 1980, the Veteran stepped into a pothole while running and twisted his left ankle.  The assessment was second degree sprain talo calcaneous ligament.  A later assessment that same month was slight sprain of the left ankle.  

As there is no mention of ankle implants in the Veteran's service treatment records and the examiner provided no rationale for his favorable opinion which appears to be based at least in part on an inaccurate premise (ankle implants), a remand is necessary for clarification.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA records dated from May 2009 to the present.  

2.  Return the claims file to the examiner who conducted the April 2010 VA headache examination for a clarifying opinion.  If this is not possible, schedule the Veteran for a VA examination to evaluate his claim for service connection for his headaches.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current headaches are causally or etiologically related to the March 1978 head injury as opposed to its being more likely due to some other factor or factors.  

If the examination report is returned to the previous examiner, he should clarify his comment that there was no notation of loss of consciousness in light of the March 1978 record indicating that the Veteran reported syncope.  

3.  Return the claims file to the examiner who conducted the April 2010 VA ankle examination and November 2010 addendum for a clarifying opinion.  If this is not possible, schedule the Veteran for a VA examination to evaluate his claim for service connection for his ankles.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral ankle disability is causally or etiologically related to his symptomatology in military service (August 1977 to August 1980) as opposed to its being more likely due to some other factor or factors.  

If the examination report is returned to the previous examiner, he should clarify what is meant by "ankle implants" in 1977 and 1980 and to thoroughly explain his conclusion that the Veteran's current bilateral ankle disability is related to his service.  

The Board is particularly interested in ascertaining the relationship, if any, between the following in-service findings and the Veteran's current left and right ankle disabilities:  November 1979 impression of severe sprain and questionable ligament tear with no evidence of a ligament tear with assessment of second degree ankle sprain; December 1979 well healed right ankle and his cast and crutches were discontinued; February 1980 assessment of slight sprain right ankle; February 1980 assessment of second degree sprain talo calcaneous ligament; and February 1980 assessment of slight sprain of the left ankle.  

The examiner should also note that post-service the Veteran injured his left ankle in a skydiving accident in 1989 that required surgery; in December 2005 he injured his left ankle after falling out of a truck in a work related accident; and in March 2007 he had another left ankle injury while at work.  In the discussion of the relationship between this injury and the Veteran's worker's compensation claim, it was mentioned that the Veteran had injuries to his ankles while in service and also in 2005.  It was noted that any chronic tendinosis or arthritic changes would be related to preexisting conditions.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


